Title: James Madison to William C. Preston, 22 February 1836
From: Madison, James
To: Preston, William C.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Feby. 22. 36.
                            
                        
                        
                        Your letter introducing the Earl of Selkirk was duly delivered and I soon found that his intelligence, and
                            social merits—justified the reception asked for him.
                        Mrs. Madison and myself cannot forego the occasion to thank you for the kind & friendly terms in
                            which you express your sentiments towards us, & to assure you that there are affectionate reminiscences between
                            the two families which will always cherish our best wishes for every member of yours, and especially for yourself.
                        Should your journeyings at any time make a call for Mrs. Preston & yourself convenient, you will not
                            doubt the pleasure with which you will be welcomed at Montpellier. With cordial respects & salutations.
                        
                        
                            
                                J. M.
                            
                        
                    